IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,850-01


                EX PARTE FRANCISCO JAVIER HERNANDEZ, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. W13-57851-Y (A) IN THE CRIMINAL DISTRICT COURT NUMBER
                                    SEVEN
                          FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to fifty years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file a notice of appeal.

        The trial court, after obtaining a responsive affidavit from counsel, has determined that

counsel failed to timely file a notice of appeal. We find that Applicant is entitled to the opportunity
                                                                                                        2

to file an out-of-time appeal of the judgment of conviction in Cause No. F13-57851-Y from the

Criminal District Court No. Seven District Court of Dallas County. Applicant is ordered returned

to that time at which he may give a written notice of appeal so that he may then, with the aid of

counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial court

shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented

by counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 23, 2015
Do not publish